Citation Nr: 1134546	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from January to May 1942 and November 1942 to March 1945, the recognized guerillas from March to June 1945, and the Regular Philippine Army from June 1945 to January 1946.  The Veteran died in August 2001; the appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant was scheduled to appear for hearing at the Board in August 2011.  However, she failed to report for this hearing and provided no explanation for her failure to report.  Her hearing request, therefore, is deemed withdrawn.  


FINDINGS OF FACT

1.  In May 2004, the Board denied service connection for the Veteran's cause of death.  The denial was not appealed, and it is now final.

2.  Evidence received since the May 2004 Board decision is redundant, does not address the reasons for the prior final denial, and does not raise a reasonable possibility of substantiating the claim for service connection for the Veteran's cause of death.



CONCLUSION OF LAW

New and material evidence has not been received, and the criteria for reopening the claim for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating clams for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for cause of the Veteran's death, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In the present case, complete notice was not issued prior to the adverse determination on appeal.  Such notice errors may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Such notice was sent to the appellant in April 2009, meeting the requirements explained above, as well as what type of information and evidence was needed to establish an effective date.  The claim was readjudicated with the issuance of a Statement of the Case in May 2009.  The appellant has not indicated any prejudice caused by this timing error, and there is no basis for a finding of prejudice.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).

Based on the foregoing, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

The Veteran reported in a June 1945 Affidavit for Philippine Army Personnel that he was treated during service for malaria.  He did not indicate treatment for any other wounds or illnesses during service.

Service connection was not in effect for any disability during the Veteran's lifetime.  

Treatment records were submitted from Veterans Memorial Medical Center dated in March 1998.  Left-sided weakness was noted, as was a cerebrovascular accident.  An X-ray examination reflected an impression of atheromatous aorta.  

Treatment records from Davao Doctors Hospital indicate that the Veteran was admitted two days prior to his death in August 2001.  It was noted that the Veteran was bedridden after sustaining a stroke in 1997.  The day before his admission he was noted to be dyspneic.  Sepsis secondary to extensive decubitus ulcer, pneumonia and status post stroke were diagnosed.  His certificate of death provided the immediate cause of death as sepsis secondary to extensive decubitus ulcers on his back, pneumonia, and a status post stroke.  

In October 2002, the RO denied service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the Board.  In a May 2004 decision, the Board considered the above evidence and found that the conditions which caused or contributed to the Veteran's death were not shown in service; that the records contain no indication of a possible link between his death and active military service; and denied the claim.  That denial is now final.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  The appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board denied the appellant's claim in May 2004 because she failed to provide any evidence showing that the Veteran's cause of death was related to his military service.  Therefore, to reopen the claim seeking service connection for the Veteran's cause of death, the appellant must submit evidence relating the Veteran's death to his period of service.

Since the May 2004 Board decision, the appellant has submitted a June 1945 Affidavit for Philippine Army Personnel, death certificate, and medical records relating to the Veteran's final hospitalization in August 2001.  All of these items were of record at the time of the May 2004 Board decision, and none of them indicate a relationship between the Veteran's cause of death and his military service.  Consequently, the recently-submitted evidence cannot be considered new or material as it is redundant of the evidence already considered in May 2004 and does not relate to an unestablished fact necessary to substantiate the claim.

Accordingly, reopening the claim for service connection for the cause of the Veteran's death is not warranted.


ORDER

As new and material evidence has not been submitted, reopening the claim for service connection for the Veteran's cause of death is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


